EXHIBIT 10.2

 













ADVISORY AGREEMENT

This Advisory Agreement (the “Agreement”) is made and entered into as of August
10, 2020 (the “Effective Date”), by and between Unico American Corporation, a
Nevada corporation (the “Company”), and Cary L. Cheldin (“Advisor”).

RECITALS

Whereas, the Company desires to engage Advisor, and Advisor desires to accept
the engagement by the Company, as an Advisor to the Company on the terms and
conditions set forth in this Agreement.

Now, Therefore, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties agree as follows:

AGREEMENT

1.                  Advisory Services. As a result of Advisor’s role as a former
Chief Executive Officer and member of the Board of Directors of the Company (the
“Board”), Advisor has institutional and industry knowledge that may be valuable
to the Company. Advisor has agreed to work with the Board of Directors of the
Company, or such individual(s) as designated by the Board of Directors, to
assist the Company in identifying a qualified chief executive officer and in
transitioning the Company to a new management team and such other services as
are reasonably requested by the Company and agreeable to Advisor (collectively,
the “Services”). The manner and means by which Advisor chooses to perform the
Services shall be in Advisor’s sole discretion and control; provided, however,
that Advisor shall perform all Services in a timely and professional manner,
using a degree of skill and care at least consistent with industry standards. If
it is necessary for Advisor to be on the premises of the Company, Advisor agrees
to comply with the Company’s then-current access rules and procedures,
including, without limitation, those procedures pertaining to safety, security
and confidentiality.

2.                  Term; Compensation. The Term of this Agreement shall be for
12 months after the Effective Date. As full and complete consideration for
Advisor’s performance of the Services, the Company shall pay to Advisor a cash
fee in the amount of $10,000 per month, with the first such payment being made
within three (3) business days of the Effective Date. All other payments shall
be made on the tenth day of each month thereafter (provided that if such tenth
day is a weekend or holiday, then such payment shall be made on the first
business day after the tenth day of the month). The total amounts owed to
Advisor under this Agreement for the full term shall be $120,000. Advisor shall
be obligated to incur no more than 10 hours of time each month in providing the
Services. None of the Services shall require Advisor to travel, other than to
the headquarters of the Company in Calabasas, CA, when necessary.

3.                  Expenses. The Company shall reimburse Advisor for any
reasonable out-of-pocket expenses, including, without limitation, reasonable
travel expenses, to the extent Advisor agrees to any travel, incurred in
connection with Advisor’s performance of the Services; provided, however, that
Advisor must: (i) obtain the prior written approval of the Company for any such
expenses that, individually or in the aggregate, exceed $100; and (ii) submit
such written documentation of all such expenses as the Company may reasonably
require. The Company will reimburse Advisor for expenses covered by this Section
3 within thirty (30) days of the Company’s receipt of proper written
documentation of such expenses. 



 

 

 

4.                  Independent Contractor Relationship. Advisor’s relationship
with the Company shall be solely that of an independent contractor, and nothing
in this Agreement shall be construed to create a partnership, joint venture or
employer-employee relationship. Advisor is not the agent of the Company and is
not authorized to make any representation, warranty, agreement, contract or
commitment on behalf of the Company. Advisor shall not be entitled to any of the
benefits that the Company may, from time to time, make available to its
employees, such as group insurance, profit-sharing or retirement benefits.
Advisor shall be solely responsible for all tax returns and payments required to
be filed with or made to any federal, state or local tax authority with respect
to Advisor’s performance of the Services and receipt of the Advisory Fees
pursuant to this Agreement. The Company will regularly report amounts paid to
Advisor by filing Form 1099-MISC with the Internal Revenue Service as required
by law, but given that Advisor is an independent contractor, the Company will
not withhold or make payments for social security, make unemployment insurance
or disability insurance contributions or obtain worker’s compensation insurance
on Advisor’s behalf. Advisor agrees to accept exclusive liability for complying
with all applicable federal, state and local laws governing his status as a
self-employed individual, including, without limitation, obligations such as the
payment of taxes, social security, disability and other contributions based on
the Advisory Fees paid to Advisor. Advisor hereby agrees to indemnify, hold
harmless and defend the Company from and against any and all such taxes and
contributions, as well as any penalties and interest arising therefrom.

5.                  No Conflicting Obligation. Advisor represents that Advisor’s
entering into this Agreement, performance of all of the terms of this Agreement
and performance of the Services pursuant to this Agreement do not and will not
breach or conflict with any agreement or other arrangement between Advisor and
any third party, including, without limitation, an agreement or other
arrangement between Advisor and any third party to keep in confidence any
proprietary information of another entity acquired by Advisor in confidence or
in trust prior to the date of this Agreement. Advisor agrees not to enter into
any agreement that conflicts with this Agreement while this Agreement remains in
effect.

6.                  Miscellaneous.

6.1              Notices. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (i) upon personal delivery to
the party to be notified; (ii) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient, and if not,
then on the next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(iv) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company or to Advisor, as applicable, at the
respective addresses set forth on the signature page to this Agreement or at
such other address(es) as the Company or Advisor may designate by ten (10) days
advance written notice to the other party hereto.



 

 

 

6.2              Governing Law. This Agreement shall be construed in accordance
with, and governed in all respects by, the laws of the State of California, as
applied to contracts to be performed entirely within such state. 

6.3              Successors and Assigns. The rights and liabilities of the
parties hereto shall bind and inure to the benefit of their respective
successors, heirs, executors and administrators, as the case may be; provided,
however, that, as the Company has specifically contracted for Advisor’s
services, which services are unique and personal, Advisor may not assign or
delegate Advisor’s obligations under this Agreement either in whole or in part
to any party without the prior written consent of the Company. The Company may
assign its rights and obligations hereunder to any person or entity which
succeeds to all or substantially all of the Company’s business.

6.4              Waiver. No failure on the part of any party to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of any party in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. No party shall be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party, and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

6.5              Amendments. This Agreement may not be amended, modified,
altered or supplemented other than by means of a written instrument duly
executed and delivered on behalf of all of the parties hereto.

6.6              Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement in writing for such provision,
then: (i) such provision shall be excluded from this Agreement; (ii) the balance
of the Agreement shall be interpreted as if such provision were so excluded; and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

6.7              Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto relating to the subject matter hereof and
thereof and supersedes all prior agreements and understandings among or between
any of the parties relating to the subject matter hereof and thereof.

6.8              Counterparts; Execution by Facsimile. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
The exchange of copies of this Agreement or amendments thereto and of signature
pages by facsimile transmission or by e-mail transmission in portable digital
format, or similar format, shall constitute effective execution and delivery of
such instrument(s) by the parties and may be used in lieu of the original
Agreement for all purposes.



 

 

 

6.9              Attorneys’ Fees. The prevailing party in any litigation
relating to this Agreement shall be entitled to recover his or its reasonable
attorneys’ fees, costs and expenses.

 

 

 

 

In Witness Whereof, the parties hereto have executed this Advisory Agreement as
of the Effective Date.

THE COMPANY:

 

Unico American Corporation

 

 

By: /s/ Ronald A. Closser

 

Name: Ronald A. Closser

Title: Interim President and Chief Executive Officer

 

 Address: _______

 

 

 

 

ADVISOR:

 

Cary L. Cheldin

 

 

By: /s/ Cary L. Cheldin

 

Address: _______

 

 

 

